Citation Nr: 1702861	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the claimant can be established as the valid surviving spouse of the Veteran for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1948 to June 1972, including in the Republic of Vietnam from May 17, 1966 to May 16, 1967, and from May 20, 1969 to April 21, 1970.  The appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 administrative decision of the VA Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania.  Jurisdiction of the claim was subsequently transferred to the RO in Cleveland, Ohio.

In October 2016, the appellant testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The secondary evidence reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred between the Veteran and the appellant one year or more prior to his death in November 2002.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purpose of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.54(c)(2), 3.205(a)(7), (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board sympathizes with the appellant in light of her loss.  Establishment of recognition as a surviving spouse is a prerequisite for attaining the status of a claimant for the remaining issues.  Colon v. Brown, 9 Vet. App. 104, 107 (1996[0]).  For the reasons described below, the Board finds that the appellant is the surviving spouse of the Veteran for VA purposes.

A "surviving spouse" means a person whose marriage to the Veteran met the requirements of 38 C.F.R. § 3.1(j), and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50.  Further, to qualify as a "surviving spouse," the person must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and except as provided in 38 C.F.R. § 3.55, have not remarried or have not since the death of the Veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50.

The appellant meets the requirements of a surviving spouse.  First, as discussed below, her marriage was valid under the law of the place where the parties resided at the time of their marriage, which the appellant identified in her March 2006 VA Form 21-534 as Chambersburg, Pennsylvania.  38 C.F.R. § 3.1(j).  Second, as the appellant indicated on that March 2006 Form, she and the Veteran lived together continuously from the date of marriage to the date of the Veteran's death.  38 C.F.R. § 3.50(b)(1).  Third, as the appellant indicated on that March 2006 Form and at page 6 of her October 2016 Board videoconference hearing testimony, she has not remarried or held herself out to be the spouse of any other person since the Veteran's death.  38 C.F.R. § 3.50(b)(2).

In order to receive benefits as the surviving spouse of the Veteran for Dependency and Indemnity Compensation, the appellant must also show that she was married to the Veteran before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated; or, for 1 year or more; or, for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54(c).

Here, the appellant testified at her October 2016 Board videoconference hearing that she and the Veteran lived together as husband and wife beginning in 1998, which is more than 15 years after the Veteran separated from service in 1972.  See transcript, pp. 7-8.  38 C.F.R. § 3.54(c)(1).  Further, the appellant clearly indicated in her March 2006 VA Form 21-534 that no child was born to her and the Veteran prior to or during their marriage, and she was not expecting the birth of a child of the Veteran.  38 C.F.R. § 3.54(c)(3).  Thus, the question before the Board is whether the Veteran was married to the appellant for 1 year or more.  38 C.F.R. § 3.54(c)(2).

To establish "proof of marriage" to the Veteran for 1 year or more prior to his death in November 2002, the appellant must introduce any secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a)(7).  The failure to furnish higher evidence does not preclude its acceptance if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b).

Here, the secondary evidence is sufficient to show that the Veteran and the appellant were in a common law marriage from October 1998 until the Veteran's death in November 2002.  Pennsylvania common law marriages were valid during that time, as explained by the United States District Court for the Eastern District of Pennsylvania in State Farm Fire & Casualty Co. v. Platt, 4 F.Supp.2d 399, 404 (E.D. Pa. 1998):

Pennsylvania [also] recognizes the validity of common law marriages, and the burden of proving a common law marriage is on the purported spouse.  See In re Gavula, 490 Pa. 535, 417 A.2d 168, 171 (1980).  In Pennsylvania, marriage is a civil contract made between parties with the capacity so to contract.  See In re Garges, 474 Pa. 237, 378 A.2d 307, 308-309 (1977).  Given that proving the existence of a marriage contract is difficult absent the standard ceremonial formalities, Pennsylvania law has set forth certain rules and presumptions to aid courts in determining whether a common law marriage has been formed....

In light of the difficulties involved in proving a common law marriage, the law has created a rebuttable presumption of marriage where two absolutely essential elements co-exist, namely: 1) constant cohabitation between [parties who have] the capacity to be married; and 2) general, as distinguished from partial or divided, reputation as husband and wife in their community. See In re Gavula, 417 A.2d at 171 n. 7; Garges, 378 A.2d at 309.

Both elements of a common law marriage between the Veteran and the appellant were met throughout their period of cohabitation from October 1998 to November 2002, notwithstanding their decision to undergo a ceremonial marriage in October 2002.  With respect to constant cohabitation, the Veteran and the appellant lived together in Pennsylvania from October 1998 to November 2002, as documented in separate completed copies of VA Form 21-4171 by A.C. and G.H. dated July 2007; the appellant's February 2010 statement; the appellant's daughter's September 2016 statement; and the appellant's October 2016 testimony.  See transcript, pp. 3-4, 8; see also LaMour v. Peake, 544 F.3d 1317 (2008).  With respect to having a general reputation as spouses to each other in their community, the Veteran's friend A.C. wrote in July 2007 that "I think they were recognized as a loyal and devoted couple who were living as Husband & Wife."  Similarly, the appellant's daughter wrote in September 2016 that the Veteran and the appellant "lived happily together as husband and wife for many years."  Moreover, a fellow veteran, G.S., who served with the decedent, wrote a notarized letter to VA stating that "I would strongly say that any benefits from [the Veteran] should definitely go to [the appellant]."  While the Board recognizes that the appellant has made some conflicting statements, the Board finds that the evidence of record is sufficient to meet her evidentiary burden.

Finally, to be a "valid marriage," in addition to the proof of marriage above, the claimant must provide a certified statement concerning the date, place and circumstances of dissolution of any prior marriage.  38 C.F.R. § 3.205(b).

Here, the Board finds that the marriage between the Veteran and the appellant from October 1998 to November 2002 is valid.  Specifically, the appellant informed VA in her March 2006 VA Form 21-534 that the Veteran's prior marriage ended in the death of his former spouse in January 1998, and the appellant's prior marriage ended with her divorce in November 1996.  No conflicting information or protest by a party having an interest therein is of record.  Id.  Therefore, the Board concludes that the appellant is the surviving spouse of the Veteran.


ORDER

The appellant is recognized as the surviving spouse of the Veteran for the purpose of VA benefits.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


